DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US. 8,016,610 B1).
In Regards to Claim 1:
Lee teaches a multi-connection device (240) comprising: 
a housing (260); a first contact terminal (252) configured to protrude in a first direction from the housing (260) for electrical coupling; and a second contact terminal (258) configured to protrude in a second direction from the housing (260), for electrical coupling.
In Regards to Claim 2:
Lee teaches the multi-connection device of claim 1, further comprising a first part (221a) inserted into and engaged with the housing (260).
In Regards to Claim 3:

In Regards to Claim 4:
Lee teaches the multi-connection device of claim 1, wherein the first contact terminal (252) comprises: 
a first connection portion (See Reproduced Drawing 1) configured to bring into close contact with a first surface (See Reproduced Drawing 1) of a first part (221a); 11PRELIMINARY AMENDMENTDocket No. 5000-1-1907a first operation portion (See Reproduced Drawing 1) configured to protrude from a first surface (See Reproduced Drawing 1) of the housing (260) and configured to make a pressing movement by contact with a second part (263) or a lifting movement by elastic force; and a first bent portion (See Reproduced Drawing 1) configured to connect between the first connection portion (See Reproduced Drawing 1) and the first operation portion (See Reproduced Drawing 1) and configured to provide the elastic force to the first operation portion (See Reproduced Drawing 1).
In Regards to Claim 5:
The multi-connection device of claim 4, wherein the second contact terminal (258) comprises: 
a second operation portion (See Reproduced Drawing 1) configured to protrude from a second surface (See Reproduced Drawing 1) of the housing (260) and configured to make a pressing movement by contact with a third part (221b) or a lifting movement by elastic force; and a second bent portion (See Reproduced Drawing 1) configured to connect between the second connection portion (See Reproduced Drawing 1) and the second operation portion (See Reproduced Drawing 1) and configured to provide the elastic force to the second operation portion (See Reproduced Drawing 1).
In Regards to Claim 6:
The multi-connection device of claim 5, wherein the first connection portion (See Reproduced Drawing 1) and the second connection portion (See Reproduced Drawing 1) are disposed to face each other.
In Regards to Claim 11:
Lee teaches the multi-connection device of claim 3, wherein the housing (260) is coupled to the first and second contact terminals (252/258), surrounding parts (251/254) of the first and second contact terminals (252/258).
In Regards to Claim 12:
Lee teaches the multi-connection device of claim 1, comprising: a plurality of contact terminals (252/258) protruding in a plurality of directions from the housing (260), for electrical coupling; and a first part (221a) configured to be inserted into the housing (260).
In Regards to Claim 13:
Lee teaches the multi-connection device of claim 12, wherein the plurality of contact terminals (252/258) are configured to protrude in different directions.
In Regards to Claim 14:
Lee teaches the multi-connection device of claim 12, comprising: 
a second part (221b) configured to be electrically coupled to one of the plurality of contact terminals (252/258) or the first contact terminal (252); and a third part (221b) configured to be electrically coupled to another of the plurality of contact terminals (252/258) or the second contact terminal (258).
In Regards to Claim 15:
Lee teaches the multi-connection device of claim 14, wherein the second part (263) is a circuit board, and the third part (221b) is formed of a conductive material.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 7-10, these limitations, in combination with remaining limitations of claims 7-10, are neither taught nor suggested by the prior art of record.



    PNG
    media_image1.png
    637
    767
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        

/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831